Title: From John Adams to the President of Congress, No. 16, 14 October 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam October 14. 1780
     
     Repeated Letters from London, confirm the Account of Mr. Laurens’s being confined to the Tower, so close a Prisoner, that neither his old Correspondents, nor even his Refugee Relations, are Suffered to Speak to him.
     There have been So many Precedents of Exchanges, Mr. Lovell as well as the Major Generals Sullivan, Stirling, Lee and others having been exchanged, as Prisoners of War, that it is very extraordinary they should now treat Mr. Laurens as a Prisoner of State. It is not however merely a Proof that Passion and Caprice govern their Councils. I conceive it is intended to Signify to the Tories in America, whom they believe to be more numerous than they are and to their Officers and Troops, Serving in that Country, that now they have obtained an Election of Parliament to their Minds, they are determined to prosecute the War, with Vigour, and to bring America Still to unlimited Submission. For however our Countrymen, may have flattered themselves with hopes of Peace, there is nothing farther from the Thoughts of the King of England, his Ministers, Parliament, or Nation, for they are now all his, than Peace upon any Terms that America can agree to. There is no future Event more certain in my Mind than that they never will acknowledge American Independance while they have a Soldier in the united States. Nay, they would not do it, even after their Troops should be all driven from the Continent.
     I think I see very clearly, that America must grow up in War. It is a painfull Prospect to be sure. But when I consider that there are more People in America, than there are in the United Provinces of the Low Countries: that the Earth itself produces Abundance in America both for Consumption and Exportation, and that the united Provinces produce nothing but Butter and Cheese: And that the united Provinces have successively maintained Wars, against the Formidable Monarchies of Spain, France and England, I cannot but perswade myself it is in the Power of America to defend herself against all that England can do.
     The Republick where I now am has maintained an Army of an hundred and twenty thousand Men, besides a formidable Navy. She maintains at this day a standing Army of Thirty Thousand Men which the Prince is desirous of augmenting to Fifty Thousands, besides a considerable Navy. All this in a profound Peace. What Cause phisical or political can prevent Three Millions of People in America, from maintaining for the Defence of their Altars and Firesides, as many Soldiers, as the Same Number of People can maintain in Europe, merely for Parade, I know not.
     A Navy is our natural, and our only adequate Defence. But We have but one Way to increase our shipping and Seamen, and that is Privateering. This abundantly pays its own Expences, and procures its own Men. The Seamen taken generally, enlist on board of our Privateers, and this is our surest Way, of distressing their Commerce, protecting our own, increasing our Seamen and diminishing those of the Ennemy. And this will finally be the Way, by capturing their supplies, that We shall destroy or captivate, or oblige to fly, their Armies in the United States.
     A Loan of Money in Europe would assist Privateering, by enabling Us to fitt out ships the more easily, as well as promote and extend our Trade, and serve Us in other Ways. I wish I could give Hopes of Speedy success in this Business, but I fear that Cornwallis’s account of his Defeat of General Gates, whether true or false, will extinguish the very moderate Hopes which I had before, for a Time.
     There is a Prospect however that the English will force this Republick into a War with them, and in such Case or indeed in any Case if there were a Minister here accredited to the States General and to the Prince Statholder of the United Provinces of the Low Countries, he would assist a Loan. There is another Measure which may be taken by Congress to the same End. That is sending Some Cargoes of Produce, upon Account of the united States directly here or to St. Eustatia, to be Sold for the Payment of Interest. The sight of a few such Vessells and Cargoes would do more, than many long Reasonings and Negotiations.
     Another Method may be taken by Congress. Make a Contract with private Merchants in Philadelphia, Boston, Maryland, Virginia, or elsewhere, to export annually Produce to a certain Amount, to Amsterdam or St. Eustatia or both, to be sold for the Payment of Interest. The Merchants or Houses contracted with should be responsible and known in Europe, at least some of them.
     This Country has been grossly deceived. It has little Knowledge of the Numbers Wealth and Resources of the united States and less Faith in their finally supporting their Independance, upon which alone a Credit depends. They have also an opinion of the Power of England vastly higher than the Truth. Measures must be taken but with great Caution and Delicacy to undeceive them.
     I have the Honour to be, with the greatest Respect, sir your most obedient and most humble servant
     
      John Adams
     
    